Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendment including amendments to the specification received Aug 8, 2021 in the Remarks, page 2, is entered since it addresses a set of typographical errors and does not change the scope of the disclosure.

Response to Amendment
Claims 1-20 are pending.
Claims 1, 12 and 15 are the independent claims.
Claims 1, 4, 5, 12, 15, 18 and 19 are currently amended.

35 USC § 101 Considerations
Claims 1-20 all contain abstract ideas, in particular extensive mathematical calculations.  However the independent claims all address the determination of a leakage location xL.  The determination of a leakage location is a practical application and critical knowledge for many applications of pipe containing fluids.


Allowable Subject Matter
Clams 1-20 allowed.

The prior art fails to anticipate or make obvious the combination of limitations in the independent claims 1, 12 and 15.
The claim of pipe with an upstream and downstream node with at traveling pressure wave use to determine the presence and/or the location of leaks is well known in the art.
Jerde et al., US 5,428,989, teaches a multisensory system FIG. 1 and a wavefront analysis.
Lee, US 2018/0128660, teaches a multisensory system FIG. 1 & 2 and a wavefront analysis.  However Lee is silent concerning any method for determining the location of a leak.
McDowell, US 2009/0322544, teaches a system that can determine leaks, but rather than have the source of the waveform at the end nodes, the system relies on the leak event to produce the waveform.  Thus the analysis is completely different.
Duan et al., “System Response Function–Based Leak Detection in Viscoelastic Pipelines”, 2012, teaches a Frequency Response Function-Based Method (FRFM) to perform the leak detection.  However the method is completely silent concerning a Field Matching analysis as claimed.
Simpson et al., US 11,060,668, describes a multiple transducer analysis and describes using a field matrix (col 28 lines 62-65).  However the teaching is completely silent concerning any field matching analysis.


Wang et al., “Matched-Field Processing Method For Leak Detection in a Pipe” is the closest teaching.  However the analysis does not teach the creation of the claimed determination of a head difference in the form of a MK-dimensional column vector in terms of position and frequency, and there would be no motivation to do so since Wang’s particular analysis is complete for its purposes.
Thus the independent claims 1, 12 and 15 are allowed.  The dependent claims 2-11, 13, 14 and 16-20 are all dependent upon allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/Primary Examiner, Art Unit 2857